DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12, and 16 all recite “a housing including …. a first side wall …” and “a frame forming a second side wall of the housing and including an inner surface and an outer surface, the frame positioned within the housing such that an internal cavity is formed in part by the lower wall and the second side wall”. This makes it unclear as the claims read as the frame is being positioned within the housing, but then the frame also is forming a sidewall for the housing. It is not clear if the frame is part of the housing, or if it is an additional separate component that has its own sidewall inside of the first side wall. Claims 2-11, 13-15, and 17-20 are dependent on claims 1, 12, and 16, respectively, and also rejected. 

Claim 14 recites the limitation "the second antenna" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The second antenna will not be considered for the purposes of examination. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 17 are already recited in claim 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skrivervik (US 5,699,319).
Regarding claim 12, as best understood, Skrivervik teaches the following:
a housing (element 2, figure 5) including a lower wall (element 22, figure 5) configured to contact a wearer's wrist and a first side wall (sidewall portion of element 2 that is coupled to the lower wall 22, figure 5) coupled to the lower wall, the first side wall including an inner surface (inner surface of the first side wall, figure 5); 
a frame (element 5, figure 5) forming a second side wall (sidewall of element 5, figure 5) of the housing and including an inner surface and an outer surface (as shown in figure 5), the frame positioned within the housing such that an internal cavity is formed in part by the lower wall and the second side wall (as shown in figure 5); 
a communication element (element 6, figure 5) configured to process a first communication signal; and 
a first antenna (element 4, figure 5) in electronic communication with the communication element (through element 23, figure 5) and configured to receive the first communication signal, the first antenna positioned between the inner surface of the first side wall and the outer surface of the 

Regarding claim 13, as best understood, Skrivervik as referred in claim 12 teaches the following:
wherein the first side wall (Skrivervik, sidewall portion of element 2 that is coupled to the lower wall 22, figure 5) integrally mates (Skrivervik by having element 4 being fit to integrate the two with each other, as shown in figure 5 and its accompanying description) with the second side wall (Skrivervik sidewall of element 5, figure 5).

Regarding claim 14, as best understood, Skrivervik as referred in claim 12 teaches the following:
wherein the outer surface of the second side wall (Skrivervik, sidewall of element 5, figure 5) contacts the first antenna (Skrivervik, element 4, figure 5) and at least a portion of the inner surface of the first side wall (Skrivervik, sidewall portion of element 2 that is coupled to the lower wall 22, contacted through the first antenna, figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 9-11, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skrivervik (US 5,699,319) in view of Lyons et al. (US 2016/0013544, hereby referred as Lyons).
Regarding claim 1, as best understood, Skrivervik teaches the following:
a wrist-worn electronic device comprising: 
a housing (element 2, figure 5) including a lower wall (element 22, figure 5) configured to contact a wearer's wrist and a first side wall (sidewall portion of element 2 that is coupled to the lower wall 22, figure 5) coupled to the lower wall, the first side wall including an inner surface (inner surface of the first side wall, figure 5); 
a frame (element 5, figure 5) forming a second side wall (sidewall of element 5, figure 5) of the housing and including an inner surface and an outer surface (as shown in figure 5), the frame positioned within the housing such that an internal cavity is formed in part by the lower wall and the second side wall (as shown in figure 5); 
a first antenna (element 4, figure 5), the first antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a first portion of the perimeter of the frame (as shown in figures 3-5).
Skrivervik does not teach a location determining element configured to determine a current geolocation of the electronic device based on a location signal; and a first antenna in electronic communication with the location determining element and configured to receive the location signal.
Lyons suggests the teachings of a location determining element (element 20, figure 6) configured to determine a current geolocation of the electronic device based on a location signal (paragraphs [0027]-[0028]); and a first antenna in electronic communication with the location determining element and configured to receive the location signal (paragraph [0032] and [0039]).


Regarding claim 2, as best understood, the combination of Skrivervik and Lyons as referred in claim 1 teaches the following:
wherein the first side wall (Skrivervik, sidewall portion of element 2 that is coupled to the lower wall 22, figure 5) integrally mates (Skrivervik by having element 4 being fit to integrate the two with each other, as shown in figure 5 and its accompanying description) with the second side wall (Skrivervik sidewall of element 5, figure 5).

Regarding claim 3, as best understood, the combination of Skrivervik and Lyons as referred in claim 1 teaches the following:
wherein the outer surface of the second side wall (Skrivervik, sidewall of element 5, figure 5) contacts the first antenna (Skrivervik, element 4, figure 5) and at least a portion of the inner surface of the first side wall (Skrivervik, sidewall portion of element 2 that is coupled to the lower wall 22, contacted through the first antenna, figure 5).

Regarding claim 4, as best understood, Skrivervik as modified in claim 1 teaches the wrist-worn electronic device with the exception of the following:

However Skrivervik suggests that an antenna (element 4, figures 3-5) is conductive trace placed on a substrate (element 18, figures 3-4) positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figure 5).
Lyons suggests having a second antenna (element 30, figure 6) configured to receive a first communication signal (paragraphs [0043]), wherein the second antenna is a conductive trace on a substrate (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wrist-worn electronic device of Skrivervik as modified to include further comprise a second antenna with the first antenna on the substrate, and configured to receive a first communication signal, the second antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame as suggested by the teachings of Skrivervik and Lyons in order to allow the wrist-worn electronic device to send and receive communication signals to allow it to communicate with various external systems or devices (Skrivervik, column 1, lines 4-16)(Lyons, paragraph [0029]).
 
Regarding claim 5, as best understood, the combination of Skrivervik and Lyons as referred in claim 4 teaches the following:
wherein the outer surface of the second side wall (Skrivervik, sidewall of element 5, figure 5) contacts the first antenna (Skrivervik, element 4, figure 5), the second antenna (as explained in claim 4), 

Regarding claim 6, as best understood, Skrivervik as modified in claim 4 teaches the wrist-worn electronic device with the exception of the following:
a communication element in electronic communication with the second antenna and configured to receive and process the first communication signal.
However Skrivervik does teach using a communication element (element 6, figure 5) in electronic communication with the antenna (element 4, figure 5) and configured to receive and process the first communication signal.
Lyons also suggests the teachings of communication element in electronic communication with the second antenna and configured to receive and process the first communication signal (paragraphs [0029] and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have Skrivervik as modified to include a communication element in electronic communication with the second antenna and configured to receive and process the first communication signal as suggested by the teachings of Skrivervik and Lyons as there would need to be some communication element to feed and receive signals to and from the second antenna to allow it to communicate with various external systems or devices (Skrivervik, column 1, lines 4-16)(Lyons, paragraph [0029]).

Regarding claim 9, as best understood, the combination of Skrivervik and Lyons as referred in claim 1 teaches the following:
wherein the frame (Skrivervik, element 5, figure 5) includes an opening (Skrivervik, element 26, figure 5) in the second side wall through which an electrically conductive element (Skrivervik, element 

Regarding claim 10, as best understood, the combination of Skrivervik and Lyons as referred in claim 9 teaches the following:
further comprising a printed circuit board (Skrivervik, element 20, figure 5) configured to retain the location determining component (as explained in claim 1, would be considered as element 6 which is the transceiver for the antenna, figure 5),
The combination of Skrivervik and Lyons does not explicitly teach the printed circuit board including a signal terminal positioned on an edge of the printed circuit board and an electrically conductive signal trace electrically coupling the location determining component with the signal terminal, and an electrically conductive intermediate connector electrically connecting the signal terminal to the electrically conductive element positioned in the opening in the second side wall. 
However Skrivervik does teach a printed circuit board (Skrivervik, element 20, figure 5) and a trace (element 23, figure 5) which passes through an opening (element 26, figure 5) in the second side wall (column 3, line 65 – column 4, line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the printed circuit board of the combination of Skrivervik and Lyons to include a signal terminal positioned on an edge of the printed circuit board and an electrically conductive signal trace electrically coupling the location determining component with the signal terminal, and an electrically conductive intermediate connector electrically connecting the signal terminal to the electrically conductive element positioned in the opening in the second side wall as this is an alternative known way of connecting two elements, which is desired and suggested by Skrivervik, by using additional 

Regarding claim 11, as best understood, the combination of Skrivervik and Lyons as referred in claim 10 teaches the wrist-worn electronic device with the exception of the following:
wherein a signal path between the first antenna and the location determining component is formed through the electrically conductive element, the intermediate connector, the signal terminal, and the signal trace.
However Skrivervik does teach a signal path between the first antenna (element 4, figure 5) and the location determining component (element 6, figure 5) is formed through the electrically conductive element (element 23, figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a signal path between the first antenna and the location determining component of the combination of Skrivervik and Lyons to be formed through the electrically conductive element, the intermediate connector, the signal terminal, and the signal trace as suggested by the teachings of Skrivervik as using additional intermediate connections in order to feed and receive signals to and from the first antenna to allow it to communicate, which is desired and suggested by Skrivervik, is an alternative known way to connect two elements in order for the first antenna to send and receive signals. 

Regarding claim 15, as best understood, Skrivervik as referred in claim 12 teaches the wrist-worn electronic device with the exception of the following:
further comprising a second antenna configured to receive a location signal and a location determining element configured to determine a current geolocation of the electronic device based on 
Skrivervik suggests the teachings of an antenna (element 4, figures 3-5) is conductive trace placed on a substrate (element 18, figures 3-4) between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figure 5).
Lyons suggests having a second antenna (element 30, figure 6) configured to receive a location signal (paragraphs [0043]) and a location determining element (element 20, figure 6) configured to determine a current geolocation of the electronic device based on a location signal (paragraphs [0027]-[0028]), wherein the second antenna is a conductive trace on a substrate (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wrist-worn electronic device of Skrivervik to include a second antenna configured to receive a location signal and a location determining element configured to determine a current geolocation of the electronic device based on the location signal and for the second antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame as suggested by the teachings of Skrivervik and Lyons in order to allow for the wrist-worn electronic device to receive GPS signals which can be used for a number of different functions, such as location tracking, which are desired by users of wrist-worn electronic device (Lyons, paragraph [0002]).

Regarding claim 16, as best understood, Skrivervik teaches the following:
a wrist-worn electronic device comprising: 

a frame (element 5, figure 5) forming a second side wall (sidewall of element 5, figure 5) of the housing and including an inner surface and an outer surface (as shown in figure 5), the frame positioned within the housing such that the first side wall integrally (by having element 4 being fit to integrate the two with each other, as shown in figure 5 and its accompanying description) mates with the second side wall and an internal cavity is formed in part by the lower wall and the second side wall (as shown in figure 5); 
a communication element (element 6, figure 5) configured to process a first communication signal; and 
a second antenna (element 4, figure 5) in electronic communication with the communication element (through element 23, figure 5) and configured to receive the first communication signal, the second antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figures 3-5), such that the outer surface of the second side wall contacts the second antenna, and at least a portion of the inner surface of the first side wall (sidewall portion of element 2 that is coupled to the lower wall 22, contacted through the antenna 4, figure 5).
Skrivervik does not teach a location determining element configured to determine a current geolocation of the electronic device based on a location signal; a first antenna in electronic communication with the location determining element and configured to receive the location signal, the first antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a first portion of the perimeter of the frame; and such that the 
However Skrivervik suggests that an antenna (element 4, figures 3-5) is conductive trace placed on a substrate (element 18, figures 3-4) positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figure 5).
Lyons suggests the teachings of a location determining element (element 20, figure 6) configured to determine a current geolocation of the electronic device based on a location signal (paragraphs [0027]-[0028]); and a first antenna in electronic communication with the location determining element and configured to receive the location signal (paragraph [0032] and [0039]), wherein the second antenna is a conductive trace on a substrate (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the wrist-worn electronic device of Skrivervik to include a location determining element configured to determine a current geolocation of the electronic device based on a location signal; a first antenna in electronic communication with the location determining element and configured to receive the location signal, the first antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a first portion of the perimeter of the frame; and such that the outer surface of the second side wall contacts the first antenna, the second antenna, and at least a portion of the inner surface of the first side wall as suggested by the teachings of Skrivervik and Lyons in order to allow for the wrist-worn electronic device to also receive GPS signals which can be used for a number of different functions, such as location tracking, which are desired by users of wrist-worn electronic device (Lyons, paragraph [0002]). 

Regarding claim 18, as best understood, Skrivervik as modified in claim 16 teaches the wrist-worn electronic device with the exception of the following:
wherein the frame includes two openings in the second side wall through which a first electrically conductive element and a second electrically conductive element are positioned, respectively, the first electrically conductive element making an electrical connection to the first antenna and the second electrically conductive element making an electrical connection to the second antenna.
However Skrivervik does teach wherein the frame includes an opening (element 26, figure 5) in the second side wall through which a first electrically conductive element (element 23, figure 5) is positioned, respectively, the first electrically conductive element making an electrical connection to the first antenna (element 4, figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the frame of Skrivervik as modified to include two openings in the second side wall through which a first electrically conductive element and a second electrically conductive element are positioned, respectively, the first electrically conductive element making an electrical connection to the first antenna and the second electrically conductive element making an electrical connection to the second antenna as suggested by the teachings of Skrivervik in order to allow the first and second antennas to be connected to the location determining element and communication element which is needed in order for the first and second antenna to be fed and operate. 

Regarding claim 19, as best understood, the combination of Skrivervik and Lyons as referred in claim 16 teaches the following:
further comprising: a printed circuit board (Skrivervik, element 20, figure 5) configured to retain the communication element (element 6, figure 5).

However Skrivervik does teach a printed circuit board (Skrivervik, element 20, figure 5) and a trace (element 23, figure 5) which passes through an opening (element 26, figure 5) in the second side wall (column 3, line 65 – column 4, line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the printed circuit board of the combination of Skrivervik and Lyons to be configured to retain the location determining element, and the printed circuit board including a first electrically conductive signal terminal and a second electrically conductive signal terminal each positioned on an edge of the printed circuit board and first electrically conductive signal trace and a second electrically conductive signal trace electrically connected to the first and second signal terminals, respectively, and a first electrically conductive intermediate connector and second electrically conductive intermediate connector electrically connecting the first and second signal terminals to the first and second electrically conductive elements, respectively as this is an alternative known way of connecting two elements, which is desired and suggested by Skrivervik, by using additional intermediate connections in order to feed and receive signals to and from the first antenna to allow it to communicate.

Regarding claim 20, as best understood, the combination of Skrivervik and Lyons as referred in claim 19 teaches the wrist-worn electronic device with the exception of the following:
wherein a first signal path between the first antenna and the location determining component is formed through the first electrically conductive element, the first intermediate connector, the first signal terminal, and the first signal trace, and wherein a second signal path between the second antenna and the communication element is formed through the second electrically conductive element, the second intermediate connector, the second signal terminal, and the second signal trace.
However Skrivervik does teach a signal path between the first antenna (element 4, figure 5) and the location determining component (element 6, figure 5) is formed through the electrically conductive element (element 23, figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a first signal path between the first antenna and the location determining component of the combination of Skrivervik and Lyons to be formed through the first electrically conductive element, the first intermediate connector, the first signal terminal, and the first signal trace, and wherein a second signal path between the second antenna and the communication element is formed through the second electrically conductive element, the second intermediate connector, the second signal terminal, and the second signal trace as suggested by the teachings of Skrivervik as using additional intermediate connections in order to feed and receive signals to and from the first antenna to allow it to communicate, which is desired and suggested by Skrivervik, is an alternative known way to connect two elements in order for the first antenna to send and receive signals. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Skrivervik (US 5,699,319) in view of Lyons et al. (US 2016/0013544, hereby referred as Lyons), and further in view of Choi et al. (US 2016/0124396, hereby referred as Choi).
Regarding claim 7, Skrivervik as referred in claim 4 teaches the wrist-worn electronic device with the exception of the following:
further comprising a third antenna configured to receive a second communication signal, the third antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along the first portion or the second portion of the perimeter of the frame.
However Skrivervik suggests that an antenna (element 4, figures 3-5) is positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figure 5).
Choi suggests the teachings of further comprising a first antenna (element 630, figure 6), a second antenna (element 610, figure 6), and a third antenna (element 620, figure 6) configured to receive a second communication signal (paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the wrist-worn electronic device of the combination of Skrivervik and Lyons to include a third antenna configured to receive a second communication signal, the third antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along the first portion or the second portion of the perimeter of the frame as suggested by the teachings of Skrivervik and Choi in order to also allow the wrist-worn electronic device to communicate in the Bluetooth or WiFi bands which can add further desired functionality to the wrist-worn electronic device to allow them to communicate with various external systems or devices.

Regarding claim 8, Skrivervik as referred in claim 4 teaches the wrist-worn electronic device with the exception of the following:

However Skrivervik suggests that an antenna (element 4, figures 3-5) is positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along a second portion of the perimeter of the frame (as shown in figure 5).
Choi suggests the teachings of further comprising a first antenna (element 630, figure 6), a second antenna (element 610, figure 6), and a third antenna (element 620, figure 6) in electronic communication with the communication element and configured to receive a second communication signal and configured to receive a second communication signal (paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the wrist-worn electronic device of the combination of Skrivervik and Lyons include a third antenna in electronic communication with the communication element and configured to receive a second communication signal, the third antenna positioned between the inner surface of the first side wall and the outer surface of the second side wall and extending along the first portion or the second portion of the perimeter of the frame as suggested by the teachings of Skrivervik and Choi in order to also allow the wrist-worn electronic device to communicate in the Bluetooth or WiFi bands which can add further desired functionality to the wrist-worn electronic device to allow them to communicate with various external systems or devices.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845